DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 were originally pending in this application all of which were then canceled and claims 21-40 were added in the preliminary amendments filed concurrently with the original filing of the application on 8/20/2019. Thus, claims 21-40 are currently pending and have been examined below. This communication is the first action on the merits (FAOM).
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 
Claim Objection
Claims 33 and 37 are objected for a following informality.  Specifically, the limitations “same as a surface of the second rotatable mirror” should be replaced with “same as a surface area of the second rotatable mirror” to improve clarity as well as for consistency with claim 21.
Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitation “substantially” in the independent claims is considered to be a term of degree thus rendering the claim indefinite.  That is, it is a relative term thus rendering the claim indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, this limitations has been interpreted broadly to generally mean the values are about the same.  All the dependent claims are also rejected for being dependent on the rejected base claims and for failing to cure the deficiency noted above. Clarification is requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10,422,881, respectively.  
Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of the US Patent No. 10,422,881.
Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the US Patent No. 10,422,881.
Claims 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-12 of the US Patent No. 10,422,881, respectively.  
Claims 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 of the US Patent No. 10,422,881, respectively.  
Claims 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of the US Patent No. 10,422,881, respectively.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in co-pending Application No. 16/545,902 encompass all the limitations of the instant application plus additional limitations (e.g. “perform at least one of: reflecting light from the light source along the light path, or reflecting input light propagating along the light path to the receiver”). In essence, once the applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). 
Allowable Subject Matter
Claims 21-40 would be allowable except for the double patenting rejections as well as 35 USC 112 rejections set forth above.  The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed.  
Curatu (US 2018/0284285, included in the IDS) teaches an apparatus comprising a Light Detection and Ranging (LiDAR) system including various elements of the claimed invention but fails to teach or suggest the array of mirrors, mass differences, surface area limitations, or a control scheme using a natural frequency of the second rotatable mirror to rotate the second rotatable mirror, wherein the first control scheme uses a frequency different than a natural frequency of each of the first rotatable mirrors to rotate each of the first rotatable mirrors
Cho et al. (US 2007/0053035, hereinafter “Cho” included in the IDS) teaches the mass difference limitations as well as natural frequency portion of the claim (¶¶ 81, 82 and 85 and Fig. 5, mirrors 420 and 430 where masses can be reduced uniformly or one more than the other and ¶¶ 36 and 66, e.g. horizontal scanning requiring a higher frequency than vertical scanning).
Bozchalooi et al. (US 2018/0329037, hereafter “Bozchalooi” included in the IDS) teaches an array of fist rotatable mirrors (Fig. 1 showing scanning mirrors array SMA 100) but is silent with respect to other limitations.
It is noted that while the prior art references of record teach or suggest various aspects of the invention, none, either alone or in combination, teach or suggest all the claimed limitation as specifically recited in the claims. Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.